DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 4/14/20, the following is a non-final first office action.  Claims 1-15 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

3.    Claims 1-15 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-15, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “mental processes”. The claimed invention is a method that allows for access , analysis and communication of electronic transportation records, which are concepts performed in the human mind (including observation, evaluation, judgement, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “mental processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and communicating transportation information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and communicating information related to transportation records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Li et al (CN 108960539 B) FUJII (JP 2003058663 A)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUJII (JP 2003058663 A).
As per claim 1, FUJII discloses:
an acquisition unit configured to acquire a position of a user and  reservation information of an aircraft which the user plans to board, (FUJII, Description:  Further, another transfer guidance service providing system according to the present invention inputs a mobile terminal and information of a departure point and an arrival point of public transportation from the mobile terminal to select an optimal transfer route and departure point…);
a calculation unit configured to calculate, based on the reservation information, a travel time including a spare time for a scheduled boarding time of the aircraft corresponding to a mode of transportation and a travel route from the position to a scheduled boarding place of the aircraft, (FUJII, Description: …. When the reservation of the store is input from the terminal, the travel time from the reserved store to the departure point is calculated… The departure time of the last train is 0:38, the travel time from the current position to the departure station is 13 minutes, and considering the extra time of 5 minutes, it is currently necessary for the user to board the last train. Indicates that you must leave at 0:20…);
a notification unit configured to notify the user of the travel time corresponding to the mode of transportation and the travel route, (FUJII: Description:…and the transfer guidance information in consideration of the calculated travel time is provided to the mobile terminal).
As per claim 14, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

As per claim 15, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of Simpson (US 20210166317 A1).
As per claim 2, FUJII discloses:
wherein the calculation unit calculates…the mode of transportation and the travel route based on detour route information about a detour route for each combination of the mode of transportation and the travel route and first delay information about a delay that has occurred in the past for each combination of the mode of transportation and the travel route, and calculates the spare time corresponding to the mode of transportation and the travel route based on the safety coefficient, (FUJII, Description:  Since the last train of user A is earlier, the boarding train of user B is decided according to the time zone of user A (the search result of user B is not the last train), and the current position is determined by users A and B. If the passengers depart at the same time, the user B can also get on board with less waiting time. In the example of user A, the last train is 0…The time is 10 minutes, the travel time from the current position to the departure station is 10 minutes, and considering the extra time of 5 minutes, in order for user A to board the last train, the current position is 23:00. It is okay to start at 52 minutes, but considering the optimal transfer time for user B according to user A, it is indicated that it is better to start at 23:52, which is three minutes earlier. In other words, as shown in FIG. 7, it is understood that the optimum departure time for a group with a short waiting time is 23:52 in consideration of the last train).
FUJII  does not specifically disclose a safety coefficient corresponding to the mode of transportation, however, Simpson (US 20210166317 A1) discloses in:
[0609] In some embodiments, the game overlay 3689 awards score and points for destroying the single occupancy vehicle 3620, compute and distribute positive or negative transportation unit game auction strategy points 3610 or power 3615 or rewards 3630 based on any superset combination or subset combination of price 3635, route mileage 3640, number of single occupancy vehicles destroyed or passed 3620, number of passengers 3688, route time estimates 3640, transportation unit route 3640, transportation unit specifications 3415, transportation unit model type 4000 based on model type and age 4000, transportation unit make type 4000, transportation unit age 4000, matched transportation unit specification 800 and 620, matched transportation unit fuel type 4000, matched transportation unit emission specification 4000, cumulative user transportation unit specifications 4100, transportation unit rating 4100, transportation unit safety 4100, transportation unit time 4100, transportation unit delay, transportation unit driver rating 4100, transportation unit rider rating 4100, transportation unit timeliness relative to contract specification 4100.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Simpson in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of Simpson (US 20210166317 A1), and further in view of ADACHI et al (JP 2016071442 A).

	
As per claim 3, FUJII  does not specifically disclose wherein the calculation unit calculates, based on the detour route information and the first delay information, a first degree of reliability based on a potential risk corresponding to the mode of transportation and the travel route, and a second degree of reliability based on a degree of influence that a delay corresponding to the mode of transportation and the travel route has when the delay occurs, and calculates the safety coefficient corresponding to the mode of transportation and the travel route by using the first degree of reliability and the second degree of reliability.

However, ADACHI et al (JP 2016071442 A) discloses in: Description:  FIGS. 2B and 2C are candidate routes indicated by solid lines. In addition to the above, an effective alternative route exists. In FIGS. 2B and 2C, the alternative route indicated by a dotted line is a typical example with a small cost difference from the shortest route, and a route that complicatedly passes through a narrow street on the way or a route that largely detours. In addition, there are innumerable alternative routes (even if (a) can be determined that “the route can be uniquely identified”).; Claims
Determining the degree of reliability of the estimated traveling route based on a cost advantage difference with respect to any other alternative route existing between the adjacent WPs…A first reliability degree value indicating that there is a high possibility that the first route is selected in actual driving when it is determined that the first route and the second route match. A method comprising: deriving…A second reliability degree value indicating that the first route is likely to have been selected in actual driving when it is determined that the first route and the second route match. The value of the second reliability degree is higher than the value of the first reliability degree, and further comprising: Method.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ADACHI et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per clam 4, FUJII  does not specifically disclose:
wherein the first delay information includes a frequency of occurrence of delay and an index value indicating a variation in delay time, and the calculation unit calculates the first degree of reliability based on the detour route information and the frequency of occurrence and calculates the second degree of reliability based on the detour route information and the index value. 

However, Adachi discloses in the Disclosure: “ The selection of the estimated travel route of the probe data is based on the utilization standard of the information on the degree of reliability of the travel route based on the information of the time zone, the travel frequency or the congestion state of the probe car on the road. The probe data utilization apparatus according to claim 4, wherein the probe data utilization apparatus is performed by dynamically changing the probe data”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Adachi in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of Simpson (US 20210166317 A1), and further in view of SHENOY (CN 107437137 A).

As per claim 5, FUJII does not disclose:
wherein the acquisition unit acquires second delay information about a delay predicted to occur by the scheduled boarding time for each combination of the mode of transportation and the travel route, and  the calculation unit corrects the travel time corresponding to the mode of transportation and the travel route based on the second delay information. 
However, SHENOY (CN 107437137 A) discloses in:  Description:  environmental risk is associated with the external supplier site of another similar risk type related to the supplier 110. identifying environmental venture with external supplier site uncertainty related to environmental conditions, and can be the geographic location of the external supplier site (or predicted) of environment factors, including natural disasters, extreme weather, epidemic disease and so on. 110 can further comprises a modeling station of the modelling of supplier-related risk types associated with the transportation risk, which can be used in delivery risk category is identified. delivery risk category and between two modeling site one or more of transportation mode (e.g., freight train, ship, airplane, truck, etc.) and using one or more transportation way corresponding material needed for transporting the fixed object (such as a water box, a cooling system, a heating system, a lifter, a machine frame and so on) associated with the risk. also can illustrate the risk associated with transportation geographical location of delivery risk type, comprising geographical political factors, such as trading limit, stolen, pirated, geographical boundary delay, economic factors, such as, geographic technology factors such as energy shortage, such as transit communication interruption, and environmental factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by SHENOY in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of ADACHI et al (JP 2016071442 A).
 
As per claim 6, FUJII doesn’t disclose:
further comprising an action estimation unit configured to estimate an action  characteristic of the user based on an action history of the user, wherein the calculation unit corrects the spare time corresponding to the mode of transportation and the travel route based on the action characteristic.

However, ADACHI et al (JP 2016071442 A) discloses in:  Description
  In Patent Document 2 and Patent Document 3, link costs are determined or corrected by using learning results based on statistical travel frequencies and past travel histories, and the accuracy of estimated routes between WPs is improved. It describes the mechanism.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ADACHI et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, FUJII discloses:
wherein the acquisition unit acquires an arrival time at which the user arrives at an  airport including the scheduled boarding place, (FUJII, Description:  Further, another transfer guidance service providing system according to the present invention inputs a mobile terminal and information of a departure point and an arrival point of public transportation from the mobile terminal to select an optimal transfer route and departure point…;[0002] 2. Description of the Related Art A conventional transfer guidance service providing system using the Internet or a mobile phone has, as input parameters, 1) departure station (departure station), 2) arrival station (departure station), 3) departure or arrival time).
FUJII doesn’t disclose:
 the information processing apparatus further comprises a time estimation unit configured to estimate a procedure time required for a procedure in a first area of the airport, and the notification unit calculates, based on the arrival time and the scheduled boarding time, an allowable time of staying indicating a time during which the user can stay at the airport and provides a notification prompting the user to move to the first area when the procedure time is equal to or longer than the allowable time of staying. 

However, ADACHI et al (JP 2016071442 A) discloses in:  ADACHI Description:  An example of a method for estimating a movement route is shown in Patent Documents 1 to 3. In Patent Document 1, a road and / or route within a predetermined range is specified as a reference point based on a plurality of probe information including a positioning point and a positioning time, and the position information of the specified reference point, the road, Train) Search for a plurality of routes between the first and second reference points and the required time of the route from the route type information, and between the required time and the positioning points corresponding to the first and second reference points It is described that the movement path between the first and second positioning points is estimated based on the positioning time interval. That is, in the cited document 1, the route that is closest to the required time of the plurality of routes between the first and second reference points is the most appropriate route among the plurality of movement routes. Is estimated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Simpson in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, FUJII  doesn’t disclose:
wherein when the procedure time is equal to or longer than the allowable time of staying, the notification unit distributes, to the user, first privilege information of a store located in a second area after the first area is passed through.

However, ADACHI discloses in  Description:  An example of a method for estimating a movement route is shown in Patent Documents 1 to 3. In Patent Document 1, a road and / or route within a predetermined range is specified as a reference point based on a plurality of probe information including a positioning point and a positioning time, and the position information of the specified reference point, the road, Train) Search for a plurality of routes between the first and second reference points and the required time of the route from the route type information, and between the required time and the positioning points corresponding to the first and second reference points It is described that the movement path between the first and second positioning points is estimated based on the positioning time interval. That is, in the cited document 1, the route that is closest to the required time of the plurality of routes between the first and second reference points is the most appropriate route among the plurality of movement routes is estimated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ADACHI in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, FUJII does not disclose:
wherein when the procedure time is less than the allowable time of staying, the notification unit distributes second privilege information of a store located in a third area before the first area is passed through.
However, ADACHI et al disxloses in Description: “The shortest time path and the shortest distance path are almost the same, but the difference in distance is not as large as an increase of 10%. It will not increase significantly. " Therefore, in this specification, the cost advantage difference for determining that one selected route is more appropriate (dominant) than the other candidate routes is set to 10%....
  According to the above method, when the same route is selected even if 10% is imposed on the penalty link cost, the cost advantage difference (with respect to any other alternative route) of the selected shortest route is at least 10% or more. It becomes. Furthermore, when detouring to an alternative route simply by imposing 3% on the penalty link cost, the cost advantage difference of the selected shortest route is less than 3% at most.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ADACHI et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, FUJII doesn’t disclose wherein when the procedure time is less than the allowable time of staying, the notification unit calculates a time difference between the procedure time and the allowable time of staying and distributes the second privilege information in accordance with the time difference.
However, ADACHI et al discloses in the Description: “The shortest time path and the shortest distance path are almost the same, but the difference in distance is not as large as an increase of 10%. It will not increase significantly. " Therefore, in this specification, the cost advantage difference for determining that one selected route is more appropriate (dominant) than the other candidate routes is set to 10%.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ADACHI et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 7, 12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of ADACHI et al (JP 2016071442 A), and further in view of CIELER  et al (WO 2016071442 A1).

As per claim 7, FUJII doesn’t disclose:
wherein  the action estimation unit estimates a mode of transportation predicted to be selected by the user based on the action history, the calculation unit calculates the travel time corresponding to the estimated mode of transportation, and the notification unit notifies the user of the estimated mode of  transportation and the travel time corresponding to the estimated mode of transportation. 

However,  CIELER  et al (WO 2016071442 A1) discloses in Description: An example of an application is the control of the vehicle during a motorway journey, in which the driver can be highly supported by distance control methods, cruise control and lane departure systems. When driving off the highway as planned, however, the driver must take over a variety of control tasks himself. From the research it is known that the driver needs 7 to 10 seconds preparation time for a comfortable takeover. During the high-level support of the driving process, the attention, alertness and situational awareness of the driver may be lowered. This fact is evidenced in the literature by the term "driver out often the loop". The driver should be prepared for the assumption of new tasks by appropriate preparation, ie by an appropriate design of the change process in a reliable manner. These new tasks may be additional tasks compared to the previous drive phase or may have different responsibilities and responsibilities to the driver compared to the previous drive phase. In this context, it should also be noted that a change must take place between a clearly higher grade driving assistance and a lower driving support not always, but that for example individual Rege .sup.¬ control tasks are given to the driver and by an Assistant mode to another assist mode, while other control tasks the Driver can be removed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by CIELER  et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, FUJII doesn’t disclose:
wherein the time estimation unit calculates the number of waiting people based on the image data obtained by taking an image of the first area, calculates a throughput indicating the number of people who pass through a procedure gate per unit time based on sensing data acquired by a sensor located in the first area, and estimates the procedure time using the number of waiting people and the throughput.

However, CIELER (WO 2016071442 A1) discloses in the Description: The control device 25 is also connected to external sensors 30, 31, 32, which serve to detect the traffic environment. For example, the sensor 30 may detect the outside temperature, the sensor 31 may include the surface condition of the roadway, and the sensor 32 may include a front-facing camera or another directional camera whose image may be analyzed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by CIELER  et al in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJII (JP 2003058663 A) and further in view of ADACHI et al (JP 2016071442 A), and further in view of QIU ET AL (CN 105374206 A).

As per claim 13, FUJII doesn’t disclose:
wherein the first area is an area including at least one of a security checkpoint and a passport control area.
However, QIU ET AL (CN 105374206 A) discloses in  (3) As shown in FIG. 10, government traffic management software to the government traffic management department to monitor the dynamic traffic conditions in real time, traffic influence of the hotspot region and the burst event; owned by government traffic information resource can also be shared with hardware set system, traffic information resource, comprising a real-time traffic data, historical traffic data, emergency information, group activity information, the traffic information resource will be transmitted back to software set in the system, and as a source of input data to corresponding dynamic adjusting the traffic flow prediction; In addition, government traffic management department can use the master of the resource, such as parking coupon, highway free passports, 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by QIU ET AL in the systems of FUJII, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 29, 2022/
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628